Reasons for Allowance
Claims 1 and 12 includes allowable subject matter because prior art could not be found to disclose an electronic device or method comprising: a processor configured to identify a plurality of object treating courses meeting an input condition when at least one of a condition for an object treatment required time or a condition for an object treatment completion time is input, identify priorities of the plurality of object treating courses according to a predetermined criterion with all of the limitations of independent claims 1 and 12. The closes prior art is found in Buckyroyd (US 2004/0134238) and Kyung (KR20080079913A). Buckyroyd discloses structured submenus but they are not time based or involve prioritization. Kyung discloses selecting a laundry list according to a menu and recommending a laundry course based on the selected laundry list, which can be reasonably interpreted as prioritization, but not offering a list of available operations based on a time input by a user relative to the current time. There is no combination of prior art that discloses or teaches this method or structure. EP 2876194B1 includes entering a finish time and a start time, but instead of offering options of cycles available based on the amount time available, the controller modifies the length of the time of each process based on the amount of time available

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PATRICK MCCORMACK whose telephone number is (571)270-7472. The examiner can normally be reached M-F, 7:30-2:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P MCCORMACK/Primary Examiner, Art Unit 3762